DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --ELECTRICAL CONNECTOR WITH FEATURES TO PREVENT WARPING OF THE SOLDERING PORTION OF THE TERMINALS--.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
The disclosure is objected to because of the following informalities: The section headers should not be in bold or underlined.  Also, on page 1 line 21, the word “brings” should read --causes--.  On page 1 line 22, the  phrase “in occurrence of poor soldering phenomenon” should read --in poor soldering--.  On page 1 line 27, the phrase “shielding member provided” should read --shielding member is provided--.  On page 2 line 3, the phrase “the thin layer region are” should read --the thin layer region is--.  On page 2 line 6, the word “together” should be removed.  On page 2 line 10, the phrase “tendency of weight reducing of electronic product” should read --of reducing the weight of the electronic product--.  On page 3 line 12, the word “together” should be removed.
Appropriate correction is required.
Claim Objections
Claim 2-6 and 8-10 are objected to because of the following informalities:  In claim 2 line 3, the phrase “toward downwardly” should read --facing downwardly--.  Also in claim 2 line 3, the phrase “may occur deform to absorb deformation amount” should read --may deform to absorb deformation--.  Claims 3-4 include the limitations of claim 2 and are objected to for the same reasons.  In claim 3 line 3, the phrase “the terminal fixing portion are” should read --the terminal fixing portion is--.  Claim 4 includes all the limitations of claim 3 and is objected to for the same reasons.  In claim 5 line 9, the word “together” should be removed.  In claim 6 line 4, the phrase “comprise” should read --comprises--.  In claim 8 the last line, the word “together” should be removed.  Claims 9-10 include all the limitations of claim 8 and are objected to for the same reasons.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With regard to claim 9, it is unclear where the at least one vertical latching portion is extending.  For prior art analysis, a vertical latching portion extending in any direction can be considered to meet this limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (CN110707471A).
With regard to claim 8, Tang teaches, as shown in figures 2-7 and taught in the translation on page 4 lines 45-49: “An electrical connector (shown in figure 2) comprising: an insulative housing 44 which comprises a base portion 441 and a mating tongue 442 and 443 protruding forwardly from the base portion 441;   Attorney Docket No. MX-2020-PA '-0109-US-NPa plurality of conductive terminals 41 an 42 which are provided to the insulative housing 44; each conductive terminal comprising a mating portion (part of 41 and 42 exposed in figures 4 and 5) exposed to the mating tongue and a soldering portion (portion of 41 and 42 extending to the upper-right in figure 4) rearwardly extending out of the insulative housing 44; two metal fixing parts 50 which are respectively fixed to an upper side and a lower side of the insulative housing 44; each metal fixing part 50 comprising a horizontal protecting portion 53, a horizontal fixing portion 51 and a vertical extending portion 52 connected between the horizontal protecting portion 53 and the horizontal fixing portion 51; the horizontal protecting portion 53 having a first thickness and covering a rear portion of the mating tongue; the horizontal fixing portion 51 having a second thickness and being inserted into the base portion 441… a metal shell 20 which sheathes an outer circumference of the insulative housing 44 and is welded with the horizontal fixing portion 51 together”.
Tang does not teach: “the first thickness being less than the second thickness”.  However, this is a mere change in the size of the first and second thicknesses.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the first thickness to be less than the second thickness in order to provide a more solid horizontal fixing portion for welding with the metal shell.  Also, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (CN110707471A) in view of Choi et al. (KR20160085683A).
With regard to claim 9, Tang teaches: “The electrical connector according to claim 8”, as shown above.
Tang does not teach: “wherein the metal fixing part further comprises at least one vertical latching portion bending from a rear end of the horizontal fixing portion and extending, the vertical latching portion is inserted into the base portion”.
In the same field of endeavor before the effective filing date of the claimed invention, Choi teaches, as shown in figures 1A-1B: “wherein the metal fixing part 330 further comprises at least one vertical latching portion (portion of 336 protruding downward in figure 1A) bending from a rear end of the horizontal fixing portion 336 and extending, the vertical latching portion is inserted into the base portion (upper-right portion of 200 in figure 1A)”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Choi with the invention of Tang in order to fasten the metal fixing part to the insulative housing (Choi, page 5 lines 1-5).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (CN110707471A) in view of Chamberland et al. (4,690,482).
With regard to claim 10, Tang teaches: “The electrical connector according to claim 8”, as shown above.
Tang also teaches, as shown in figures 2-7 and taught in the translation on page 4 lines 45-49: “wherein a thickness of the metal shell 20 is consistent in a front-rear direction (lower-left to upper-right direction in figure 2), the metal shell 20 is welded with the horizontal fixing portions of the two metal fixing parts 50”.
Tang does not teach the welding of the horizontal fixing portions to the metal shell by a laser.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use laser welding to weld the horizontal fixing portions to the metal shell in order to hold the metal shell and horizontal fixing portions together.  Also, laser welding is well known in the art (Chamberland, column 4 lines 36-41).

Allowable Subject Matter
Claims 1 and 7 are allowed.
Claims 2-6 would be allowable if rewritten to overcome the objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to claim 1, Zhao teaches, as shown in figures 1-11 and 26: “An electrical connector 100 comprising: an insulative housing 4 which comprises a base portion 44, a mating tongue 45 protruding forwardly from the base portion 44 and a terminal fixing portion 46 positioned behind the base portion 44; a glue receiving groove 4313 being provided between the base portion 44 and the terminal fixing portion 46 to allow a glue 8 to fill therein… a plurality of conductive terminals 5 which are provided to the insulative housing 4; each conductive terminal 5 comprising a mating portion 54 exposed on the mating tongue 45, a soldering portion 55 extending out of the terminal fixing portion 46 and a connecting portion (running between 54 and 55 in figure 10) connected between the mating portion 54 and the soldering portion 55; a part of the connecting portion being exposed to the glue receiving groove 4313; a metal shell 5 and 6 which sheathes an outer circumference of the insulative housing 4”.
Zhao does not teach: “the terminal fixing portion being provided with at least one fencing portion at a side of the terminal fixing portion adjacent to the glue receiving groove, the fencing portion being formed with a hollow recessed groove therein”.  The prior art of record does not anticipate or render obvious all the limitations of claim 1.  Claim 1 is therefore allowable.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831